                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA                   ) Case No. 8:18MJ479
                                           ) Charging District’s Case No. 4:16CR40111
              Plaintiff,                   )
                                           )
v.                                          )
                                           )
THOMAS G. POTTER,                          )
                                           )     Magistrate Judge Bazis
              Defendant.                   )

                               RULE 32.1 ORDER
        A Petition to Revoke Probation having been filed in the district court for the
District of South Dakota charging the above-named defendant with violation of
conditions of probation and the defendant having been arrested in the District of
Nebraska, proceedings to commit the defendant to another district were held in
accordance with Fed.R.Cr.P.32.1. The defendant had an initial appearance here in
accordance with Fed.R.Cr.P.32.1. Additionally, defendant

(X)    Waived an identity hearing and admitted that he was the person named in the
       aforementioned charging document.

(X)    Waived a preliminary examination.

(X)    The government moved for detention.

(X)    Was given a detention hearing in this district.

(X)    Defendant has been released in accordance with the provisions of the Bail
       Reform Act of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear
       before the district court of the prosecuting district at such times and places as
       may be ordered. The defendant shall next appear at the U.S. Courthouse, 400
       S. Phillips Avenue, Sioux Falls, South Dakota, before U.S. Magistrate Judge
       Duffy, in Courtroom No. 3, First Floor, at 1:30 p.m. on December 18, 2018.
       All funds, if any, deposited on behalf of this defendant with the Clerk of Court
       pursuant to the Bail Reform Act, shall be transferred to the prosecuting district.

Accordingly, it is ordered that the defendant is held to answer in the charging district.

       IT IS SO ORDERED.

       DATED in Omaha, Nebraska this 14th day of December, 2018.


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge


                                             1
